UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 03081 Dreyfus Appreciation Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2016-June 30, 2017 Item 1. Proxy Voting Record Dreyfus Appreciation Fund, Inc. ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director Edward M. Liddy For For Management 1.5 Elect Director Nancy McKinstry For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott, III For For Management 1.9 Elect Director Daniel J. Starks For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Require Independent Board Chairman Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Edward M. Liddy For For Management 1.3 Elect Director Melody B. Meyer For For Management 1.4 Elect Director Frederick H. Waddell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan K. Carter For For Management 1b Elect Director Charles I. Cogut For For Management 1c Elect Director Seifollah (Seifi) For For Management Ghasemi 1d Elect Director Chadwick C. Deaton For For Management 1e Elect Director David H. Y. Ho For For Management 1f Elect Director Margaret G. McGlynn For For Management 1g Elect Director Edward L. Monser For For Management 1h Elect Director Matthew H. Paull For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Debra J. Kelly-Ennis For For Management 1.7 Elect Director W. Leo Kiely, III For For Management 1.8 Elect Director Kathryn B. McQuade For For Management 1.9 Elect Director George Munoz For For Management 1.10 Elect Director Nabil Y. Sakkab For For Management 1.11 Elect Director Virginia E. Shanks For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Cease Tobacco-Related Advertising Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director John J. Brennan For For Management 1c Elect Director Ursula M. Burns For For Management 1d Elect Director Kenneth I. Chenault For For Management 1e Elect Director Peter Chernin For For Management 1f Elect Director Ralph de la Vega For For Management 1g Elect Director Anne L. Lauvergeon For For Management 1h Elect Director Michael O. Leavitt For For Management 1i Elect Director Theodore J. Leonsis For For Management 1j Elect Director Richard C. Levin For For Management 1k Elect Director Samuel J. Palmisano For For Management 1l Elect Director Daniel L. Vasella For For Management 1m Elect Director Robert D. Walter For For Management 1n Elect Director Ronald A. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Report on Gender Pay Gap Against Against Shareholder ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: 03524A108 Meeting Date: SEP 28, 2016 Meeting Type: Special Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor A.1 Approve Matters Relating to the For For Management Acquisition of SABMiller plc by Anheuser-Busch InBev SA B.2 Receive Special Board Report and None None Management Special Auditor Report Re: Item 1 B.3 Receive Information on Modifications None None Management to the Assets and Liabilities of the Merging Companies B.4 Approve Transfer of Assets and For For Management Liabilities Re: SABMILLER plc and Anheuser-Busch Inbev SA Transaction B.5 Approve Delisting Re: SABMILLER plc For For Management and Anheuser-Busch Inbev SA Transaction C.6 Authorize Implementation of Approved For For Management Resolutions and Filing of Required Documents/Formalities at Trade Registry ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: 03524A108 Meeting Date: APR 26, 2017 Meeting Type: Annual/Special Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor A1.a Receive Special Board Report None None Management A1.b Renew Authorization to Increase Share For Did Not Vote Management Capital up to 3 Percent of Issued Share Capital B1 Management Report Regarding the Old None None Management Anheuser-Busch InBev SA/NV B2 Report by the Statutory Auditor None None Management Regarding the Old AB InBev B3 Approval of the Accounts of the Old AB For Did Not Vote Management InBev B4 Approve Discharge to the Directors of For Did Not Vote Management the Old AB InBev B5 Approve Discharge of Auditors of the For Did Not Vote Management Old AB InBev B6 Receive Directors' Reports None None Management B7 Receive Auditors' Reports None None Management B8 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) B9 Adopt Financial Statements For Did Not Vote Management B10 Approve Discharge to the Directors For Did Not Vote Management B11 Approve Discharge of Auditors For Did Not Vote Management B12.a Elect M.J. Barrington as Director For Did Not Vote Management B12.b Elect W.F. Gifford Jr. as Director For Did Not Vote Management B12.c Elect A. Santo Domingo Davila as For Did Not Vote Management Director B13.a Approve Remuneration Report For Did Not Vote Management B13.b Approve Remuneration of Directors For Did Not Vote Management B13.c Approve Non-Executive Director Stock For Did Not Vote Management Option Grants C1 Authorize Implementation of Approved For Did Not Vote Management Resolutions and Filing of Required Documents/Formalities at Trade Registry APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against Against Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against Against Shareholder Senior Executives ASML HOLDING NV Ticker: ASML Security ID: N07059210 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR
